NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                       RICHIE LEE CARVER, Petitioner.

                          No. 1 CA-CR 15-0356 PRPC
                               FILED 5-18-2017


     Petition for Review from the Superior Court in Maricopa County
                        No. CR2007-006369-002 DT
                 The Honorable Arthur T. Anderson, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Arthur G. Hazelton, Jr.
Counsel for Respondent

Richie Lee Carver, San Luis
Petitioner



                        MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.
                              STATE v. CARVER
                             Decision of the Court

W I N T H R O P, Judge:

¶1            Petitioner, Richie Lee Carver, petitions this court for review
of the dismissal of his petition for post-conviction relief. A jury convicted
Carver of burglary, aggravated assault, murder, and misconduct involving
a weapon. The court sentenced Carver to consecutive terms of natural life
and 11.25 years’ imprisonment. This court affirmed Carver’s convictions
and sentences on direct appeal. State v. Carver, 1 CA-CR 08-0781, 1 CA-CR
09-0090, 2013 WL 708118 (Ariz. App. Feb. 26, 2013). We have considered
the petition for review and, for the reasons stated, grant review but deny
relief.

¶2             Carver argued ineffective assistance of both trial and
appellate counsel and prosecutorial misconduct in his petition for post-
conviction relief. On review, although he references all three claims, Carver
only argues ineffective assistance of trial counsel. Carver also appears to
incorporate by reference other issues and arguments that are not set forth
in his petition for review. A petition for review must set forth specific
claims, present sufficient argument supported by legal authority, and
include citation to the record. See Ariz. R. Crim. P. 32.9(c)(1)(ii) (stating that
the petition shall contain “[t]he issues which were decided by the trial court
and which the defendant wishes to present to the appellate court for
review”), (iv) (stating that the petition shall contain “[t]he reasons why the
petition should be granted” and either an appendix or “specific references
to the record,” but “shall not incorporate any document by reference, except
the appendices”); State v. Rodriguez, 227 Ariz. 58, 61 n.4, ¶ 12, 251 P.3d 1045,
1048 n.4 (App. 2010) (declining to address an argument not presented in the
petition). Failure to comply with Arizona Rule of Criminal Procedure 32
will result in a finding that a petitioner has waived his right to present a
Rule 32 petition. See State v. Herrera, 121 Ariz. 12, 14-15, 588 P.2d 305, 307-
08 (1978), cert. denied, 441 U.S. 949 (1979).

¶3            Although Carver lists three claims in his petition, he develops
only one for review. Therefore, we address only Carver’s claim of
ineffective assistance of trial counsel and deem Carver’s other two claims
as waived on review. Carver’s petition for review is essentially a recitation
of the procedural history of the case followed by a summary of his claim of
ineffective assistance of trial counsel. Carver asserts that trial counsel did
not adequately confront and impeach the State’s witnesses, and that trial
counsel failed to establish Carver’s innocence. Carver further alleges that
trial counsel was ineffective at sentencing because he failed to fully present
an adequate defense and failed to adequately prepare defense experts for
trial. The petition for review fails to provide facts and evidence to support


                                        2
                            STATE v. CARVER
                           Decision of the Court

a finding of deficient representation by trial counsel. Carver develops no
argument explaining why he believes the trial court’s ruling is legally or
factually incorrect, and he fails to provide detail and specificity to support
his claim that he was prejudiced by trial counsel’s alleged ineffectiveness.
In the absence of any developed argument that the court erred in rejecting
those claims, we are compelled to deny relief. See State v. Stefanovich, 232
Ariz. 154, 158, ¶ 16, 302 P.3d 679, 683 (App. 2013) (concluding that an
insufficient argument waives a claim on review).

¶4            Accordingly, although we grant review, we deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        3